Appeal Dismissed and Memorandum Opinion filed July 26, 2018.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00452-CV

                      JOY CHINENYE LOVE, Appellant
                                         V.
                         JAMAL BULLOCK, Appellee

                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 15-DCV-226773

                 MEMORANDUM                      OPINION
      This is an attempted appeal from a judgment signed November 14, 2017. No
post-judgment motion was filed.

      The notice of appeal must be filed within 30 days after the judgment is signed
when no timely post-judgment motion is filed. See Tex. R. App. P. 26.1. The thirtieth
day after the judgment was signed was December 14, 2017. Appellant mailed her
notice of appeal to the district clerk. The envelope is postmarked May 25, 2018, and
the notice of appeal bears a file-stamped date of May 29, 2018.
      A motion for extension of time is necessarily implied when an appellant,
acting in good faith, files a notice of appeal beyond the time allowed by Texas Rule
of Appellate Procedure 26.1, but within the 15-day grace period provided by Rule
26.3 for filing a motion for extension of time. See Verburgt v. Dorner, 959 S.W.2d
615, 617–18 (1997) (construing the predecessor to Rule 26). Appellant’s notice of
appeal was not filed within the 15-day period provided by Rule 26.3.

      A court of appeals lacks jurisdiction to hear an appeal that was not timely
perfected. When the court lacks jurisdiction, it must dismiss the appeal. See Baker
v. Baker, 469 S.W.3d 269, 272 (Tex. App.—Houston [14th Dist.] 2015, no pet.).

      On June 29, 2018, we notified the parties of our intent to dismiss the appeal
for lack of jurisdiction. See Tex. R. App. P. 42.3(a). Appellant filed no response.

      The appeal is dismissed for lack of jurisdiction.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                          2